F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                               MAY 20 1997
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 CAROL LAHEY,

                Plaintiff-Counter-
                Defendant-Appellant,
                                                            No. 96-1438
          v.                                           (D. Ct. No. 95-N-1396)
                                                              (D. Colo.)
 TWIN LAKES EXPEDITIONS, INC.,
 a Colorado corporation; RICK
 COVINGTON; DOUGLAS (BLUES)
 VOISARD,

                Defendants-
                Counterclaimants, Third-
                Party-Plaintiffs-
                Appellees,

          and

 ROB MOBILIAN,

                Third-Party-Defendant.


                            ORDER AND JUDGMENT *


Before SEYMOUR, PORFILIO, and TACHA, Circuit Judges.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Having reviewed the record and the briefs, and having heard oral argument,

the court concludes as a matter of law that the exculpatory portion of the release

agreement is valid. The release agreement was fairly entered into and is clear and

unambiguous. See Heil Valley Ranch, Inc. v. Simkin, 784 P.2d 781, 785 (Colo.

1989) (en banc); Jones v. Dressel, 623 P.2d 370, 378 (Colo. 1981) (en banc);

Potter v. National Handicapped Sports, 849 F. Supp. 1407, 1410-11 (D. Colo.

1994). In addition we find that the record is devoid of evidence of willful and

wanton conduct by the defendants. See Steeves v. Smiley, 354 P.2d 1011, 1013-

14 (Colo. 1960); Hodges v. Ladd, 352 P.2d 660, 663 (Colo. 1960). Therefore, we

AFFIRM substantially for the reasons stated in the April 29, 1996 Order and

Memorandum of Decision of the District Court.

                                      ENTERED FOR THE COURT,


                                      Deanell Reece Tacha
                                      Circuit Judge